UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity: 333-207567-04 Central Index Key Number of Issuing entity: CFCRE 2016-C7 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207567 Central Index Key Number of depositor: CCRE Commercial Mortgage Securities, L.P. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001558761 Cantor Commercial Real Estate Lending, L.P. (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001238163 Société Générale (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001685185 UBS AG (Exact name of Sponsor as specified in its charter) Anthony Orso (212) 610-3622 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. CCRE Commercial Mortgage Securities, L.P. (Depositor) /s/ Anthony Orso Anthony Orso, Principal Executive Officer Dated: July 21, 2017 EXHIBIT INDEX Exhibit Number EX 102 EX 103 Description Asset Data File Asset Related Document
